Pursuant to Ind.Appellate Rule
65(D), this Memorandum Decision
shall not be regarded as precedent
or cited before any court except for
the purpose of establishing the                     Jun 26 2014, 7:09 am
defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

CHRISTOPHER L. CLERC                            GREGORY F. ZOELLER
Columbus, Indiana                               Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

REBECCA ROBERTS,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 03A01-1311-CR-498
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                 APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                       The Honorable Stephen R. Heimann, Judge
                            Cause No. 03C01-0704-FB-748


                                       June 26, 2014

                MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Rebecca Roberts appeals the trial court’s decision ordering her to serve the entire

previously-suspended sentence following her probation violation. We affirm.

                                          Issue

      The sole issue before us is whether the trial court abused its discretion in ordering

Roberts to serve the entire previously-suspended sentence.

                                          Facts

      On March 31, 2008, Rebecca Roberts pled guilty to Class B felony dealing in

methamphetamine. On May 5, 2008, the trial court sentenced Roberts to eighteen years

imprisonment with six-years suspended to supervised probation, eighteen months of which

were to be in community corrections. Roberts was released from prison on March 25, 2012

and was placed in community corrections. As a condition of her probation, Roberts was to

abstain from using illegal drugs and submit to random drug screens. During an orientation

monitoring on April 18, 2012, Roberts was administered a drug screen that had a positive

presence for methamphetamine. On April 26, 2012, Roberts returned to fill out her work

schedule and was given an instant test and drug screen that was positive for

methamphetamine and marijuana. Roberts then cut off her electronic monitoring bracelet

and absconded from community corrections day reporting.

      On May 1, 2012, the Bartholomew County Probation Department filed an amended

verified petition to revoke Roberts’s probation alleging that she violated the terms and

conditions of her probation by using methamphetamine and marijuana, by absconding from

day reporting, and by being arrested for possession of marijuana and a syringe. On May

                                            2
4, 2012, a warrant for her arrest was issued. Roberts remained at large for approximately

sixteen months until she was arrested on August 30, 2013, on charges of possession of

marijuana and a syringe.       At the revocation hearing Roberts admitted to using

methamphetamine and marijuana that resulted in her positive screens on April 26, 2012, to

cutting off her electronic ankle bracelet, and to fleeing. Roberts also admitted that these

acts constituted violations of the terms of her probation. The trial court found that Roberts

violated her probation based upon these admissions and ordered that Roberts serve the

entire previously-suspended six-year portion of her sentence. Roberts now appeals.

                                         Analysis

       Roberts challenges the sentence imposed by the trial court after she admitted that

she violated probation. “Probation is a matter of grace left to trial court discretion, not a

right to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

2007). “If there is substantial evidence of probative value to support the trial court’s

conclusion that a probationer has violated any condition of probation, we will affirm its

decision to revoke probation.” Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995). Upon

a finding of a probation violation, a trial court may: (1) continue the defendant on

probation; (2) extend the probationary period for not more than one year beyond the

original period; and/or (3) order all or part of a previously-suspended sentence to be

executed. Puckett v. State, 956 N.E.2d 1182, 1186 (Ind. Ct. App. 2011) (citing Ind. Code

§ 35-38-2-3(g)). Proof of a single violation of the conditions of a defendant’s probation is

sufficient to support a trial court’s decision to revoke probation. Hubbard v. State, 683
N.E.2d 618, 622 (Ind. Ct. App. 1997). When a trial court exercises the third option, a

                                             3
defendant is entitled to challenge the sentence under an abuse of discretion standard. Id.

“An abuse of discretion occurs where the decision is clearly against the logic and effect of

the facts and circumstances.” Prewitt, 878 N.E.2d at 188. A defendant cannot collaterally

attack the propriety of an original sentence in the context of a probation revocation

proceeding. Abernathy v. State, 852 N.E.2d 1016, 1020 (Ind. Ct. App. 2006). However,

a defendant is entitled to challenge the sentence a trial court decides to impose after

revoking probation. Id.

       Here, Roberts argues that the trial court abused its discretion by failing to give

mitigating weight to the admission of her probation violations and by relying on Roberts’s

poor attitude as justification for revocation of the entire suspended sentence. Roberts was

arrested for possession of marijuana and a syringe, was at large for nearly sixteen months,

cut off her electronic ankle bracelet, absconded from day reporting requirements and tested

positive for methamphetamine on two occasions after being convicted of a

methamphetamine offense. Tr. pp. 17-23. The trial court found home detention through

the use of an electronic ankle bracelet inappropriate for Roberts because of her lengthy

history of numerous probation revocations and her admission that she cut off her

previously-issued bracelet. Id. at 32-33. This sentence is reasonable and not an abuse of

discretion.

       Roberts relies on a case from our supreme court where the defendant challenged an

original sentence of fifty years imprisonment for possession of methamphetamine alleging

that his sentence was excessive due to the trial court failing to give adequate weight to

mitigating circumstances.    See Cotto v. State, 829 N.E2d 520, 523-24 (Ind. 2005).

                                             4
However, this case does not govern our analysis. Roberts has already been sentenced and

is being ordered during a revocation proceeding to serve her original sentence in prison.

       Roberts also relies upon on Puckett. In Puckett, the defendant pled guilty to one

count of Class C felony child molesting. Puckett, 956 N.E.2d at 1184. After he later

admitted to violating his probation, the trial court imposed the entirety of his previously-

suspended sentence. Id. at 1186. In doing so, the trial court expressed displeasure with

Pucketts plea agreement, which it described as generous, and found that Puckett had

committed a more serious offense than the one to which he pled guilty. Id. at 1186-87.

The trial court also referenced probation violation allegations that had been dismissed. Id.

On appeal, Puckett challenged the imposition of the entire previously-suspended sentence,

arguing that the trial court had erred in many ways, including by considering charges

dismissed as part of a plea agreement. Id. We reversed the trial court, noting that a

defendant who enters into a plea agreement is entitled to the benefits of that bargain and

cannot be punished for perceived leniency at the original sentencing. Id. This court also

held that the trial court erred by relying upon dismissed probation violation allegations and

a desire to send a personal philosophical message when deciding what sentence to impose.

Id.

       Puckett is distinguishable from this case. Puckett involves sentencing that stems

directly from the plea agreement at issue. That is not this case. In this case, the trial court

considered Roberts’s criminal history and previous rehabilitative attempts outside of a

penal facility that were unsuccessful. The trial court additionally found electronic ankle

bracelet monitoring insufficient due to Roberts’ admission to cutting off her previously-

                                              5
issued bracelet. We find no evidence that the trial court considered any dismissed charges,

dismissed probation violations, or any perceived leniencies in the original sentence. Taken

together with the trial court’s statement of reasons for imposing the entire suspended six-

year sentence, the trial court did not abuse its discretion.

                                         Conclusion

       The trial court’s imposition of the entire suspended sentence upon Roberts’s

admission that she violated probation was not an abuse of discretion. We affirm.

       Affirmed.

BAKER, J., and CRONE, J., concur.




                                               6